OPINION OF THE COURT
Hilda G. Schwartz, J.
In this action for foreclosure the plaintiff moves to strike the answer and for summary judgment, pursuant to CPLR 3212, and for the appointment of a referee to compute the amount due.
Dr. Jacob Haberman is the only defendant appearing in response to this motion. He claims issues of fact are raised by the plaintiff’s allegations, and asserts that the plaintiff has failed to annex the documentary evidence in support of the allegations.
The plaintiff, in its motion for summary judgment, refers to paragraphs 1, 2 and 3 of the complaint alleging the execution of the bond, an acceleration clause in case of default. It also refers to paragraph 4 which alleges an extension agreement and paragraph 5 citing certain provisions of the mortgage. None of these instruments or documents have been submitted to the court on plaintiff’s motion. A motion for summary *280judgment requires the submission of evidence, not mere referral to recorded instruments.
From a review of all the papers submitted on this motion and on file in the County Clerk’s office it appears that no copies of the operative documents have been submitted to the court.
The motion is denied without prejudice to renewal upon proper papers, including copies of the documents upon which the complaint is based.